Exhibit 10.1


Execution Version
NINTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
June 17, 2020 (this “Ninth Amendment”), is by and among TEAM, INC., a Delaware
corporation (the “Borrower”), the Guarantors (as defined in the Credit Agreement
referenced below), the lending institutions party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (in
said capacity as Administrative Agent, the “Administrative Agent”).
BACKGROUND
A.    The Borrower, the Guarantors, the Lenders, and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement, dated
as of July 7, 2015, as amended by that certain First Amendment to Credit
Agreement, dated as of December 2, 2015, that certain Second Amendment and
Commitment Increase to Credit Agreement, dated as of February 29, 2016, that
certain Third Amendment to Credit Agreement, dated as of August 17, 2016, that
certain Fourth Amendment and Limited Waiver to Credit Agreement, dated as of
December 19, 2016, that certain Fifth Amendment to Credit Agreement, dated as of
May 5, 2017, that certain Sixth Amendment to Credit Agreement, dated as of July
21, 2017, but effective as of June 30, 2017, that certain Seventh Amendment to
Credit Agreement, dated as of March 8, 2018 and that certain Eighth Amendment to
Third Amended and Restated Credit Agreement, dated as of August 30, 2019 (said
Third Amended and Restated Credit Agreement, as amended, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement as set forth on Annex I.
B.    The Borrower has requested that the Lenders amend the Credit Agreement to
make certain revisions to the terms and conditions of the Credit Agreement as
specifically set forth in this Ninth Amendment.
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Lenders party hereto and the Administrative
Agent hereby agree as follows:
§1.    Amendment to Credit Agreement. The Credit Agreement (excluding the
Schedules and Exhibits thereto) is hereby amended in its entirety and replaced
with the document attached hereto as Annex I.
§2.    Amendment to Restate Schedules 1.01(b), 5.13, 6.15 and 7.03(g) and Add
Schedule 2.09. Schedules 1.01(b), 5.13, 6.15 and 7.03(g) to the Credit Agreement
are hereby amended in their entirety and replaced with the documents attached
hereto as Schedules 1.01(b), 5.13, 6.15 and 7.03(g) to Annex II. Schedule 2.09
to the Credit Agreement is hereby added to the Credit Agreement in the form of
Schedule 2.09 to Annex II.
§3.    Amendment to Restate Exhibits B, P and Add Exhibit R. Exhibits B and P to
the Credit Agreement are hereby amended in their entirety and replaced with the
documents attached




NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 1

--------------------------------------------------------------------------------




hereto as Exhibits B and P to Annex II. Exhibit R to the Credit Agreement is
hereby added to the Credit Agreement in the form of Exhibit R to Annex II.
§4.    Conditions to Effectiveness. This Ninth Amendment shall become effective
as of the date set forth above upon the satisfaction of the following
conditions:
(a)    the Administrative Agent shall have received a counterpart signature page
to this Ninth Amendment, duly executed and delivered by the Borrower, each
Guarantor and the Lenders;
(b)    the Administrative Agent shall have received for its benefit and for the
benefit of each Lender the fees in immediately available funds as agreed upon by
the Borrower, the Arrangers, the Administrative Agent and the Lenders;
(c)    the Administrative Agent shall have received all reasonable invoiced out
of pocket fees and expenses due and owing in connection with this Ninth
Amendment;
(d)    the Borrower shall have paid in immediately available funds all
reasonable invoiced fees and expenses of the Administrative Agent’s counsel,
Greenberg Traurig, LLP;
(e)    the Administrative Agent shall have received fully-executed Revolving
Notes executed by the Borrower for each Lender in the amount of each such
Lender’s Revolving Commitment, as established hereby (the “Amendment Notes”);
(f)    the Administrative Agent shall have received an Officer’s Certificate
dated the Ninth Amendment Effective Date, attaching certified resolutions of the
governing body of each Loan Party approving this Ninth Amendment;
(g)    the Borrower shall have caused each obligation constituting Intercompany
Debt to be evidenced by Intercompany Note(s) containing a legend per Section 4.3
of the Security Agreement and shall have delivered copies of all such
Intercompany Note(s) to Administrative Agent along with an endorsement of such
Intercompany Note(s) in favor of Administrative Agent;
(h)    the Administrative Agent shall have received (i) pro forma financial
statements of the Borrower giving effect to the closing of the Ninth Amendment,
(ii) projections for the Borrower and its Subsidiaries for the fiscal years
ending December 31, 2020 and December 31, 2021 and (iii) a Cash Flow Certificate
dated as of the Ninth Amendment Effective Date and attaching a projected
thirteen (13) week cash flow forecast as of June 1, 2020 prepared by the
Borrower in good faith covering the immediately following thirteen (13) week
period of all weekly revenues, receipts and disbursements and related financial
information;
(i)    There shall not have occurred a material adverse change (x) in the
business, assets, properties, liabilities (actual or contingent), operations or
financial condition of the Borrower and its Subsidiaries, taken as a whole,
since December 31, 2019 or (y) in the facts and information regarding such
entities as represented to date; provided that the direct impacts of COVID-19 on
the business, operations or financial condition of any of the Loan Parties and
its Subsidiaries that were disclosed in publicly available filings with the SEC
prior to the Ninth Amendment Effective Date, will be disregarded on the Ninth
Amendment Effective Date;




NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 2

--------------------------------------------------------------------------------




(j)    the Administrative Agent shall have received favorable opinions of
counsel to the Borrower in form and substance reasonably satisfactory to the
Administrative Agent, dated the Ninth Amendment Effective Date and addressed to
the Administrative Agent and the Lenders;
(k)    upon the reasonable request of any Lender, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, and any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall deliver,
to each Lender that so requests, a Beneficial Ownership Certification in
relation to such Loan Party; and
(l)    the representations and warranties set forth in Section 5 of this Ninth
Amendment shall be true and correct.
§5.    Representations and Warranties. By its execution and delivery hereof, the
Borrower represents and warrants to the Administrative Agent and the Lenders
that, as of the date hereof, and immediately after giving effect to this Ninth
Amendment:
(a)    the representations and warranties of the Borrower and each other Loan
Party contained in Article II and Article V of the Credit Agreement and in each
other Loan Document, or which are contained in any document that has been
furnished under or in connection herewith or therewith, are (i) with respect to
representations and warranties that contain a materiality qualification, true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, are true and correct in all material
respects, and except that for purposes hereof, (x) the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively, (y) any representation
and warranty that by its terms is made only as of an earlier date, is true and
correct in all material respects (or in the case of such representations and
warranties that are subject to a materiality qualification, in all respects) as
of such earlier date and (z) the representations and warranties contained in
Section 5.23 of the Credit Agreement shall be true and correct;
(a)    no event has occurred and is continuing which constitutes a Default or an
Event of Default;
(b)    (i) the Borrower and each Guarantor has full power and authority to
execute and deliver this Ninth Amendment, (ii) the Borrower has full power and
authority to execute and deliver the Amendment Notes, (iii) this Ninth Amendment
and the Amendment Notes have been duly executed and delivered by the Borrower,
(iv) this Ninth Amendment has been duly executed and delivered by each
Guarantor, (v) this Ninth Amendment, the Credit Agreement, as amended hereby,
and the Amendment Notes constitute the legal, valid and binding obligations of
the Borrower and each Guarantor enforceable in accordance with their respective
terms, except in each case, as enforceability may be limited by applicable
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and except as rights
to indemnity may be limited by federal or state securities law;




NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 3

--------------------------------------------------------------------------------




(c)    neither the execution, delivery and performance of this Ninth Amendment,
the Amendment Notes or the Credit Agreement, as amended hereby, nor the
consummation of any transactions contemplated herein or therein, will (i)
conflict with any Organization Documents of the Borrower or any Guarantor, (ii)
violate any Applicable Law applicable to the Borrower or any Guarantor in any
material respect (other than failures to obtain governmental authorizations,
make filings or provide notices, etc. which do not violate Section 5.03 of the
Credit Agreement), or (iii) conflict with any Contractual Obligation to which
the Borrower or a Guarantor is a party or affecting the Borrower, any Guarantor
or the properties of the Borrower or any of its Subsidiaries or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower, any Guarantor or their property is subject, except in
each case referred to in this clause (iii) for such violations, breaches and
defaults that, individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect; and
(d)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required to be obtained or made by (i) the Borrower as a condition to the
execution, delivery or performance by the Borrower of this Ninth Amendment and
the Amendment Notes or (ii) any Guarantor as a condition to the acknowledgment
by any Guarantor of this Ninth Amendment.
§6.    Revolving Commitment Reduction; and Purchase/Sale by Lenders.
(a)    Simultaneously with the satisfaction of the conditions to effectiveness
set forth in Section 4 of this Ninth Amendment, (i) the aggregate Revolving
Commitment of all Revolving Lenders shall be reduced to $200,000,000, (i) each
Lender shall purchase or sell (as the case may be), without recourse, an amount
of the Revolving Loans outstanding such that, after giving effect to this Ninth
Amendment, the amount of each such Lender's Revolving Commitment utilized and
the amount of Revolving Loans owed to each such Revolving Lender will be equal
to its Applicable Percentage thereof after giving effect to this Ninth Amendment
and (iii) the risk participations of the Revolving Lenders in each outstanding
Letter of Credit and each outstanding Swingline Loan shall be automatically
reallocated such that the risk participation of each Revolving Lender in each
outstanding Letter of Credit and Swingline Loan equals such Lender's Applicable
Revolving Percentage of each such Letter of Credit and Swingline Loan.
(b)    Notwithstanding the reallocation of Revolving Loans described in clause
(a) above, (i) nothing herein shall be deemed to be a novation of the
Obligations evidenced by the Loans and Letters of Credit and (ii) in no event
shall the Liens securing the Credit Agreement or the obligations thereunder be
deemed affected thereby, it being the intent and agreement of the Loan Parties
that the Liens on the Collateral to secure the obligations of the Loan Parties
in connection with the Credit Agreement shall not be extinguished and shall
remain valid, binding and enforceable Liens securing all debt, liabilities and
other obligations under the Credit Agreement, as amended hereby.
(c)    The Borrower shall pay each Lender compensation for any losses pursuant
to Section 3.05 of the Credit Agreement as a result of any purchases or sales
made in connection with this Section 6.
(d)    Each Lender hereby waives the notice requirements set forth in Sections
2.06(a) of the Credit Agreement in connection with the reduction of the
Revolving Commitment.




NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 4

--------------------------------------------------------------------------------




§7.    No Other Amendments, etc. Except as expressly provided in this Ninth
Amendment, (a) all of the terms and conditions of the Credit Agreement and the
other Loan Documents (as amended and restated in connection herewith, if
applicable) remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement, as amended hereby, and of the other Loan Documents (as amended
and restated in connection herewith, if applicable) are hereby ratified and
confirmed and remain in full force and effect. Nothing herein shall be construed
to be an amendment, consent or a waiver of any requirements of the Borrower, the
Guarantors or of any other Person under the Credit Agreement or any of the other
Loan Documents except as expressly set forth herein or pursuant to a written
agreement executed in connection herewith. Nothing in this Ninth Amendment shall
be construed to imply any willingness on the part of the Administrative Agent or
any Lender to grant any similar or future amendment, consent or waiver of any of
the terms and conditions of the Credit Agreement or the other Loan Documents.
§8.    Guarantor’s Acknowledgment. By signing below, each Guarantor
(i) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Ninth Amendment, (ii) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived or
modified, impaired or affected in any manner by this Ninth Amendment or any of
the provisions contemplated herein, (iii) ratifies and confirms its obligations
under its Guaranty and (iv) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty.
§9.    Reference to the Credit Agreement. Upon the effectiveness of this Ninth
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, or words of like import shall mean and be a reference to the Credit
Agreement, as modified hereby. This Ninth Amendment shall be a Loan Document.
§10.    RELEASE. As a material part of the consideration for Administrative
Agent and Lenders entering into this Ninth Amendment, each Loan Party signing
this Ninth Amendment (singly and collectively, “Releasor”) agrees as follows
(the “Release Provision”):
(a)     RELEASOR HEREBY RELEASES AND FOREVER DISCHARGES ADMINISTRATIVE AGENT,
EACH LENDER, THE L/C ISSUER AND ADMINISTRATIVE AGENT’S AND EACH LENDER’S
RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, MANAGERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, PARENT
CORPORATIONS, SUBSIDIARIES, AND AFFILIATES (ALL OF THE ABOVE COLLECTIVELY
REFERRED TO AS “LENDER GROUP”) JOINTLY AND SEVERALLY FROM ANY AND ALL CLAIMS,
COUNTERCLAIMS, DEMANDS, DAMAGES, DEBTS, AGREEMENTS, COVENANTS, SUITS, CONTRACTS,
OBLIGATIONS, LIABILITIES, ACCOUNTS, OFFSETS, RIGHTS, ACTIONS, AND CAUSES OF
ACTION OF ANY NATURE WHATSOEVER OCCURRING PRIOR TO THE DATE HEREOF, INCLUDING,
WITHOUT LIMITATION, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION FOR CONTRIBUTION
AND INDEMNITY, WHETHER ARISING AT LAW OR IN EQUITY, PRESENTLY POSSESSED, WHETHER
KNOWN OR UNKNOWN, WHETHER LIABILITY BE DIRECT OR INDIRECT, LIQUIDATED OR
UNLIQUIDATED, PRESENTLY ACCRUED, WHETHER ABSOLUTE OR CONTINGENT, FORESEEN OR




NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 5

--------------------------------------------------------------------------------




UNFORESEEN, AND WHETHER OR NOT HERETOFORE ASSERTED (“CLAIMS”), WHICH RELEASOR
MAY HAVE OR CLAIM TO HAVE AGAINST ANY OF LENDER GROUP.
(b)    Releasor covenants and agrees not to sue any member of Lender Group or in
any way assist any other Person in suing Lender Group with respect to any claim
released herein, including but not limited to claims arising out of or related
to the Administrative Agent and the Lenders’ actions, omissions, statements,
requests or demands in administering, enforcing, monitoring, collection or
attempting to collect the Obligations of any Loan Party, which Obligations were
evidenced by the Credit Agreement or the other Loan Documents.
(c)    The Release Provision may be pleaded as a full and complete defense to,
and may be used as the basis for an injunction against, any action, suit, or
other proceeding which may be instituted, prosecuted, or attempted in breach of
the release contained herein.
(d)    Releasor acknowledges, warrants, and represents to Lender Group that:
(i)    Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and considered the Release
Provision and advised Releasor to execute the same. Before execution of this
agreement, Releasor has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of the Release Provision.
(ii)    Releasor is not acting in reliance on any representation, understanding,
or agreement not expressly set forth herein. Releasor acknowledges that Lender
Group has not made any representation with respect to the Release Provision
except as expressly set forth herein.
(i)    Releasor has executed this Ninth Amendment and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any Person.
(ii)    Releasor is the sole owner of the Claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other Person.
(e)    Releasor understands that the Release Provision was a material
consideration in the agreement of Administrative Agent and each Lender to enter
into this Ninth Amendment.
(f)    It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
Lender Group so as to foreclose forever the assertion by Releasor of any claims
released hereby against Lender Group.




NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 6

--------------------------------------------------------------------------------




(g)    If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.
§11.    Post-Closing Covenant. On or before June 22, 2020 (or such later time as
agreed by the Administrative Agent in its sole discretion), the Borrower shall
deliver to the Administrative Agent original Intercompany Note(s) evidencing all
obligations constituting Intercompany Debt along with an endorsement of such
Intercompany Note(s) in favor of Administrative Agent. The Borrower’s failure to
comply with the terms set forth in this Section 11 shall be an Event of Default
under the Credit Agreement.
§12.    Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Ninth Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).
§13.    Execution in Counterparts. This Ninth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Ninth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.
§14.    Governing Law; Binding Effect. This Ninth Amendment shall be deemed to
be a contract made under and governed by and continued in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within such state, provided that each party shall retain all
rights arising under federal law. This Ninth Amendment shall be binding upon the
parties hereto and their respective successors and assigns.
§15.    Headings. Section headings in this Ninth Amendment are included herein
for convenience of reference only and shall not constitute a part of this Ninth
Amendment for any other purpose.
§16.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS NINTH
AMENDMENT, AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.






NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 7

--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank]






NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Ninth Amendment as
of the date first set forth above.
TEAM, INC.


By:
/s/ Susan M. Ball
Name:
Susan M. Ball
Title:
Executive Vice President, Chief Financial
 
Officer and Treasurer





ACKNOWLEDGED AND AGREED:
 
TEAM INDUSTRIAL SERVICES, INC.
TEAM INDUSTRIAL SERVICES INTERNATIONAL, INC.
TQ ACQUISITION, INC.
TEAM QUALSPEC, LLC
QUALSPEC LLC
FURMANITE, LLC
FURMANITE WORLDWIDE, LLC
FURMANITE AMERICA, LLC
FURMANITE OFFSHORE SERVICES, INC.
QUEST INTEGRITY GROUP, LLC
QUEST INTEGRITY USA, LLC
ROCKET ACQUISITION, LLC
TCI SERVICES, LLC
TANK CONSULTANTS, LLC
DK VALVE & SUPPLY, LLC
TCI SERVICES HOLDINGS, LLC




By: /s/ Susan M. Ball
Name: Susan M. Ball
Title: Executive Vice President, Chief
Financial Officer and Treasurer
 
 





Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Melissa Mullis
 
 
Name:
Melissa Mullis
 
 
Title:
Assistant Vice President







Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender, L/C Issuer and Swingline Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Adam Rose
 
 
Name:
Adam Rose
 
 
Title:
Senior Vice President







Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





LENDERS:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kody J. Nerios
 
 
Name:
Kody J. Nerios
 
 
Title:
Authorized Officer







Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
BBVA USA f/k/a COMPASS BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Collis Sanders
 
 
Name:
Collis Sanders
 
 
Title:
Executive Vice President







Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
TRUIST BANK (formerly known as Branch Banking and Trust Company and as successor
by merger to SunTrust Bank)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark L. Thomas
 
 
Name:
Mark L. Thomas
 
 
Title:
Senior Vice President







Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
TRUIST BANK, successor by merger to SunTrust Bank
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John L. Saylor
 
 
Name:
John L. Saylor
 
 
Title:
Senior Vice President







Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Don D. Mishler
 
 
Name:
Don D. Mishler
 
 
Title:
Senior Vice President







Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------








 
 
BOKF, NA dba Bank of Texas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gary K. Whitt
 
 
Name:
Gary K. Whitt
 
 
Title:
Senior Vice President









Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
CITIBANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Foster
 
 
Name:
Michael Foster
 
 
Title:
Senior Vice President







Signature Page to Ninth Amendment to Third Amended and Restated Credit Agreement